Title: To George Washington from William Lord Stirling Alexander, 8 November 1782
From: Alexander, William Lord Stirling
To: Washington, George


                  
                     Dear Sir
                     Albany November 8th 1782
                  
                  Since my Letter to your Excellency of the 2nd Instant five Companies of the Rhode Island Regiment have arrived & marched for Saratoga, two others have come up to Town last evening and will March this day.
                  Captain Sherwood who accompanied the Flag I mentioned to your Excellency to have sent to Canada the 21st Ulto informs me that he went as far as Ticonderoga, where he met a Flag from the Enemy accompanied by 190 Prisoners, chiefly Citizens of this & the other States and a few prisoners of War, among which were five or six Officers, the remainder of the Prisoners he was informed, was sent to New York by Water—that their number consisted of at least 400.
                  Colonel Willett writes me his Scout under Lieut: Bingham which went as far as the three Rivers has returned without any intelligence, & incloses me the examination of one Clement a Deserter, who says the Enemy have 400 men at Oswego—that Sir Jno. Johnson has gone to Niagara & he drew in order to appease the Indians who were much exasperated on account of their Rations of provisions being stopped—Colonel Reed informs me that the scout he sent to Split Rock, and Crown Point is returned, and report that from the Latter place they saw three large Schooners & some small Craft on the Lake.
                  From the accounts brought by these Scouts with the advanced season of the Year, I think it reduced nearly to a certainty that the Frontiers will remain in Quiet until the return of a more Clement Sky—The Infantry Company of the 2nd New Hampshire  Regiments imbarks this morning for Newburgh, with those Canadian Prisoners who live in such parts of the Country as a passage to Newburgh will assist on their journeys to their respective homes.  I have the Honor to be with the greatest Respect Your Excellency’s Most Obt Humble Servant
                  
                     Stirling,
                     
                  
               